DETAILED ACTION

Response to Amendment
This Office action addresses claims 1-7, 9-14, and 16-21.  Claims 4, 5, 13, 14, 19 and 20 remain withdrawn from consideration.  Although claims 1, 10 and 16 have been amended, claims 1-3, 6, 7, 9-12, 15-18 and 21 remain rejected under 35 USC 112(a) (claims 10 and 16 also being subject to new grounds of rejection under 35 USC 112(a)), and claims 1-3, 6, 7, 9-12, 15-18 and 21 remain rejected under 35 USC 103 over the JP ‘515 reference.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 112
Claims 1-3, 6, 7, 9-12, 16-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 10, and 16 recite the phrase “without the inclusion of electronically conductive additives or ionically conductive additives.” There is insufficient support for this limitation in the application as originally filed.  As set forth in MPEP 2173.05, any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  In this case, the elements are not positively recited in the 
	Note:  the rejection has been maintained because although Applicants adopted the Examiner’s suggestion to use a “consisting of” construction, the language “without the inclusion…” was not removed from the claim.  Therefore, the claims still suffer from the same problems identified above. 
	Claims 10 and 16 have been amended to recite “an energy density of 1,000 Wh/L to 870 Wh/L”.  However, Figure 5B, which appears to be relied upon for supporting this limitation, does not disclose an energy density as high as 1000 Wh/L for any volume percent of MIEC (it appears to be somewhat below this, but the exact value cannot be ascertained).  Accordingly, the position is taken that Applicants did not have possession of the now-claimed endpoint of 1000 Wh/L as of the filing date of the application, and the limitation constitutes new matter. 

Claim Rejections - 35 USC § 103

Claims 1-3, 6, 7, 9-12, 16-18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2017-84515.
Regarding claims 1, 10, and 16, JP ‘515 is directed to an electrochemical cell comprising a positive electrode (10), a solid state negative electrode (30), and a solid-electrolyte separator (20).  The negative electrode comprises a solid material (31) having a surface defining physical inherently also have a degree of lithium ion conductivity; as such these materials are mixed ionic and electronic conducting materials (MIEC materials) as claimed.  See also [0050], which discloses that Anatase-type TiO2 is an ionically conductive material.  Thus, it can at least be concluded from these disclosures that TiO2 has both ionically and electronically conductive properties.  Additionally, an electrode comprising such a material does not include electronically conductive additives and ionically conductive additives as claimed. 
Further regarding claims 1, 10 and 16, in a charged state of the cell, lithium metal (33) is plated on a surface of the pores and is stripped out during discharge ([0056]).  In [0026] the reference teaches that “it is possible to prevent the battery from being broken due to the volume fluctuation of the lithium metal accompanying the charge and discharge”; thus the limitation “defines a cell volume in the charge state and maintains the cell volume in the discharged state” is anticipated.  Further, the Figures show that the negative electrode has same volume in both the charged and discharged state.   
Regarding the preambular limitation that the electrode “consists of” the electronically and ionically conductive material and lithium metal, this is disclosed in JP ‘515 for the reasons noted above (that is, the same material [TiO2] or other oxide making up porous body 31 has both electrically conductive and ionically conductive properties).  It is noted that JP ‘515 discloses that the electrode is made using a binder followed by sintering ([0051]).  This is the same process that appears to be used to form the electrode of the instant invention ([0025] of instant 
Regarding claims 1, 7, and 10, the cell further comprises a current collector (42) attached to the solid conductive material (Fig. 3).  Regarding claim 6, the solid conductive material would also function as a current collector when the lithium metal plates on the pores of the solid conductive material.  Regarding claims 2, 11, and 17, the solid material forms conductive paths defined by at least some of the pores, the paths having a tortuosity of about 0 (see Fig. 3).  Regarding claims 3, 12, and 18, the solid conductive material has a micro-pillar structure defined by the conductive paths between the current collector and the solid-electrolyte separator.  Regarding claim 9, the separator is non-porous (may comprise glass, etc) ([0037]). 
Regarding the functional limitations in claims 1, 10 and 16, the battery of JP ‘515 would function or be capable of functioning such that “pores of the solid material prevent localized occurrence of surface ion depletion and preclude void formation between the negative electrode and the solid-electrolyte separator during charge and discharge.”  Further regarding claim 16, the solid electrolyte separator would function to “defin[e] a solid electrolyte/lithium metal interface between the solid-electrolyte separator and the pores to reduce overall cell resistance” as claimed.  
Further regarding claims 1, 10 and 16, the reference appears to teach that the pores have a variable width (Figs. 3-8), and does not expressly teach that the pores have a constant width from the separator to the current collector.  Additionally, with respect to claim 21, it is not expressly taught that each micro-pillar in the micro-pillar structure has a uniform shape and size to form uniform pores.

Regarding the limitations in claims 1, 10 and 16 reciting the energy density of the electrode being a specific value at a particular volume percent of mixed conducting material and/or a particular excess lithium value and/or capacity loading, the position is taken that absent evidence to the contrary, the claimed values would be present in the battery of JP ‘515.  As detailed above, the batteries of claims 1, 10 and 16 are substantially identical to the battery of JP ‘515 and are made by a substantially identical method (the only difference appears to be the shape of the pores, which as set forth above has not been shown to impart criticality).  The recitation of these limitations, which recite a resulting energy density property rather than a structure, are not considered to impart patentability to the claims when the structural differences between the claims and the reference are otherwise obvious.  Stated differently, the properties could reasonably be expected to be present due to the close structural similarity of the claimed battery and the prior art battery. 
.  

Response to Arguments

Applicant’s arguments filed August 9, 2021 have been fully considered but they are not persuasive.  Applicants assert that the now-claimed properties of the cell represent “unexpected results afforded by the mixed electronic ionic conductor structure on energy density for the cell per volume of the mixed structure, when compared with the teachings of JP ‘515.”  This argument has been considered but is not persuasive.  There is no evidence of record that the structure of the claims produces an unexpected result relative to the structure of JP ‘515.  No data has been presented to support this assertion, and as noted above the position is taken that the claimed batteries are substantially identical to the battery of JP ‘515 when a mixed conducting material such as TiO2 is used in the porous structure as is taught by the reference.  The only difference appears to be the shape of the pores, which has been addressed above.  
	Applicant may wish to explore in the form of a Declaration how the use of separate ionic and electronic materials in the porous structure performs differently than a single mixed ionic and electronic conductor.  Such a declaration may have persuasive value, but would depend on the particular facts submitted.  Note that the instant specification does not appear to provide any examples of the mixed conducting material.  Therefore, should Applicant consider narrowing the .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 16, 2022